DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-8 is/are rejected under 35 U.S.C. 102a(1) as being anticipated by US 6012164 (Deal).
	Regarding claim 1, ‘164 discloses: A protective non-helmeted single molded facemask for contact sports and non-contact sports (fig. 1) comprising:
a peripheral frame single molded structure formed of a polycarbonate polymer (fig. 1, par. 9, summary of invention) and being configured and structured to engage a user’s forehead, side and cheek facial structure and chin (fig. 2, pars 10-11, summary of invention), and the peripheral frame structure surrounding a face area including an upper face area and a lower face area (fig. 2, pars 10-11, summary of invention);
an arrangement of vertical and horizontal bars in the lower portion of the face area integrally formed with the peripheral frame structure of the polycarbonate polymer material (lower portion bars/cross elements in figs. 1 and 2 have both ‘vertical’ and ‘horizontal’ configurations as the claim does not require a point of reference/observation to determine “vertical” and/or “horizontal”; bars are ‘vertical’ to the horizon and ‘horizontal’ to the horizon as viewed in fig. 2) and the arrangement of vertical and horizontal bars being structured and configured to protect the user’s nose and mouth from direct contact with external objects (inherent to structure shown in figs. 1 and 2); and
an upper strap secured to opposite sides of the peripheral frame structure of the facemask (66a secured to opposite sides of the frame through temple elements 70a, 70b and frame slots shown in fig. 5) and a lower strap secured to the opposite sides of the peripheral frame structure of the facemask (66b secured to opposite sides of the frame through temple elements 70a, 70b and frame slots shown in fig. 5), and the upper and lower straps being sized, positioned and arranged to extend around the lower back of the wearer’s head to secure the facemask on the wearer’s head so that the facemask is engaged against the user’s forehead, cheekbones and chin (device and straps shown in fig. 5 is capable of providing claimed size, arrangement, and position functionalities and is capable of being arranged around the lower back of a wearer’s head to engage against the forehead, cheekbones and chin as functionally claimed).
Regarding claim 2, Deal does disclose the frame, bars and eye openings are molded in a single piece (figs 1 and 2, “integral molding” par. 9 summary of invention).
Regarding claim 3, Deal does disclose the combined structure of the peripheral frame, the arrangement of vertical and horizontal bars and the rigid eye opening provide full protection to the face, eyes, nose, mouth and teeth of a wearer (figs. 1 and 2); this structure is also inherently capable and will provide some level of full face protection from any projectile at any speed including a softball at 80 mph.
Regarding claim 4, Deal does disclose further comprising a protective headband (forehead pad 52) that includes an outer material that is structured and disposed to absorb and dissipate the wearer’s perspiration (pad 52 is disclosed as made of polyurethane foam which is capable of absorbing and dissipating perspiration) and an inner polymer material (stiffening rib 20 of high impact plastic (polymer)) structured and disposed to absorb and dissipate significant forces of impact to the wearer’s head. 
Claim 5 recites the combination of claims 3 and 4 so is disclosed as cited above.
Regarding claim 6 the foam pads and stiffening rib as described for claims 3-5 above are ‘separate’ elements’ that are formed into an integral facemask device prior to being worn by the user.
Regarding claim 7, the foam pads are attached to the inner surface of the face mask.
Regarding claim 8, plural foam pads 54a, 54b, are attached to the inner surface for increasing comfort during use.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Various protective face guard devices have been attached to establish the general state of the prior art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT H MUROMOTO JR whose telephone number is (571)272-4991. The examiner can normally be reached M-Th 730-1730.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alissa Tompkins can be reached on 571-272-3425. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ROBERT H MUROMOTO JR/Primary Examiner, Art Unit 3732